DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the pin, threaded pin, and cap bolt, as recited in claims 1-14, and as described in the specification.  Figures 3 and 4 do not sufficiently show the details of the structure of, and connection(s) between, the pin 32, threaded pin 34, cap bolt 36, and lower mounting bracket 12
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, Figures 5 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, at Lines 5 and 6, change “the outer side” and “the inner side” to --an outer side-- and --an inner side--, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3672521 to Bauer et al. (“Bauer”).
-From Claim 1: Bauer discloses an adaptor for an implement 16 comprising:
a pin 55; 
wherein the pin further defines a first opening,
a threaded pin 57; 
wherein the threaded pin further defines a second opening and
a cap bolt 56;
wherein the pin is installed on the outer side of a lower mounting bracket 21 of an implement 16 to be secured; 
57 is installed on the inner side of the lower mounting bracket 21 of the implement to be secured and the second opening in the threaded pin 57 is sized to accept at least a portion of the cap bolt 56 (See Fig. 7); and 
wherein the cap bolt 56 is inserted through the pin 55 and into the threaded pin 57 and secured thereto thus securing the attachment of the pin and threaded pin to the lower mounting bracket of the implement.
-From Claim 2: Bauer discloses wherein the pin 55 is permanently connected to the lower mounting bracket (by being screwed together with it via cap bolt 56).
-From Claim 4: Bauer discloses wherein the threaded pin 57 is permanently connected to the lower mounting bracket (by being screwed together with it via cap bolt 56).
-From Claim 6: Bauer discloses wherein the pin and the threaded pin are permanently connected to the lower mounting bracket (by being screwed together with it via cap bolt 56).

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/13/2021